NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: DANIEL EVERETT,                          No. 15-17203

             Debtor.                            D.C. No. 4:14-cv-03873-CW
______________________________

DANIEL EVERETT,                                 MEMORANDUM*

                Plaintiff-Appellant,

 v.

PAUL BOSCHETTI,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Daniel Everett appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order denying Everett’s “motion for damages and voiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of judgments for violation of automatic stay.” We have jurisdiction under 28

U.S.C. § 158(d). We review de novo a district court’s decision on appeal from a

bankruptcy court, and apply the same standard of review the district court applied

to the bankruptcy court’s decision. Christensen v. Tucson Estates, Inc. (In re

Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court properly denied Everett’s motion because Everett

failed to show that the entry of stipulated judgment in accordance with the parties’

settlement agreement or payment of his state court initial appearance fee was

outside the scope of the order granting relief from the automatic stay. See Griffin

v. Wardrobe (In re Wardrobe), 559 F.3d 932, 936-37 (9th Cir. 2009) (order

granting relief from the automatic stay is effective as to claims pending in the state

court at the time).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Mano-Y & M, Ltd. v. Field (In re Mortg. Store, Inc.), 773 F.3d 990,

998 (9th Cir. 2014); Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       15-17203